DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on February 22, 2021 is acknowledged.  Claims 15-20 drawn to non-elected invention have been withdrawn from examination for patentability.  
Specification
The disclosure is objected to because of the following informalities: In paragraph [0094], line 10, “the second spacer material 252” should be changed to -- the second spacer material 248--. Also, in paragraph [0096], line 3, “the second spacer material 252” should be changed to --the second spacer material 248--. A support can be found at least in paragraph [0043].
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, lines 3-4, “over a support structure” should be changed to --over the support structure--.
In claim 8, line 3, “over a support structure” should be changed to --over the support structure--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Maldei et al. US 2004/0094810.
Regarding claim 1, Maldei teaches an integrated circuit (IC) structure (e.g., Fig. 12, [18]), comprising: 
a support structure (e.g., 31, Fig. 12, [19]); 
a pattern of alternating first (e.g., 67; see annotated Fig. 12 below, [26]) and second (e.g., 39; see annotated Fig. 12 below, [20]) electrically conductive structures over a support structure, wherein each pair of the first and second electrically conductive structures is separated by a first dielectric material (e.g., 47 and/or 55; see annotated Fig. 12 below, [25], [23]), and wherein a height of the first electrically conductive structures is greater than a height of the second electrically conductive structures (e.g., see annotated Fig. 12 below); 
a via contact (e.g., 67 and 69; see annotated Fig. 12 below, [26]) electrically coupled to one of the second electrically conductive structures (e.g., see annotated Fig. 12 below); and 
a second dielectric material (e.g., 59, see annotated Fig. 12 below, [24]), having a different material composition from the first dielectric material (e.g., 47 and/or 55; see annotated Fig. 12 below, [25], [23]), between the via contact and one of the first electrically conductive 
    PNG
    media_image1.png
    489
    1219
    media_image1.png
    Greyscale

Annotated Fig. 12 of Maldei

Regarding claim 2, Maldei teaches the IC structure according to claim 1, wherein the first dielectric material includes one or more of hafnium oxide, silicon oxide, silicon oxynitride, silicon oxycarbide nitride, silicon oxycarbide, titanium oxide, zirconium oxide, tin oxide, aluminum oxide, silicon nitride, and aluminum nitride (e.g., silicon nitride of 47, [25]).
Regarding claim 3, Maldei teaches the IC structure according to claim 1, wherein the second dielectric material includes one or more of hafnium oxide, silicon oxide, silicon oxynitride, silicon oxycarbide nitride, silicon oxycarbide, titanium oxide, zirconium oxide, tin oxide, aluminum oxide, silicon nitride, and aluminum nitride (e.g., silicon dioxide of 59, [24]).
Regarding claim 4, Maldei teaches the IC structure according to claim 1, wherein a width of the via contact (e.g., a width of the portion 69 of the via contact shown in the annotated Fig. 12 above) in a plane above the first electrically conductive structures (e.g., 67; see annotated Fig. 12 above) is greater than a width of the via contact (e.g., a width of the portion 67 of the via 
Regarding claim 6, Maldei teaches the IC structure according to claim 1, wherein the one of the second electrically conductive structures is a gate (e.g., 39; see annotated Fig. 12 above, [20]) of a transistor.  
Regarding claim 7, Maldei teaches the IC structure according to claim 1, wherein the first electrically conductive structures are trench contact interconnects (e.g., 67; see annotated Fig. 12 above, [26]).
Regarding claim 8, Maldei teaches an integrated circuit (IC) structure (e.g., Fig. 12, [18]), comprising: 
a support structure (e.g., 31, Fig. 12, [19]); 
two first electrically conductive structures (e.g., 67; see annotated Fig. 12 above, [26]) over a support structure; 
a second electrically conductive structure (e.g., 39; see annotated Fig. 12 above, [20]) over the support structure, between the two first electrically conductive structures, wherein a height of each of the two first electrically conductive structures is greater than a height of the second electrically conductive structure (e.g., see annotated Fig. 12 above); and ATTORNEY DOCKET NUMBERPATENT APPLICATION AC2513-US16/574,308 Confirmation No. 6841 4 
a via contact (e.g., 67 and 69; see annotated Fig. 12 below, [26]) electrically coupled to the second electrically conductive structure (e.g., see annotated Fig. 12 above), 
wherein a width (e.g., a width of the portion 67 of the via contact shown in the annotated Fig. 12 above) of the via contact at a first distance from the support structure is smaller than a width (e.g., a width of the portion 69 of the via contact shown in the annotated Fig. 12 above) of 
Regarding claim 11, Maldei teaches the IC structure according to claim 8, wherein the second electrically conductive structure is separated from each of the two first electrically conductive structures by a first dielectric material (e.g., 47 and/or 55; see annotated Fig. 12 above, [25], [23]).
Regarding claim 12, Maldei teaches the IC structure according to claim 11, wherein the via contact is separated from each of the two first electrically conductive structures by a second dielectric material (e.g., 59, see annotated Fig. 12 above, [24]), and wherein a material composition of the second dielectric material (e.g., [24]) is different from a material composition of the first dielectric material (e.g., [25]).  
Regarding claim 13, Maldei teaches the IC structure according to claim 8, wherein the second electrically conductive structure is a gate (e.g., 39; see annotated Fig. 12 above, [20]) of a transistor.  
Regarding claim 14, Maldei teaches the IC structure according to claim 8, wherein the two first electrically conductive structures are trench contact interconnects (e.g., 67; see annotated Fig. 12 above, [26]).
Claims 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Cheng et al. US 2017/0053997.
Regarding claim 8, Cheng teaches an integrated circuit (IC) structure (e.g., Figs. 2A-2B, Fig. 13A), comprising: 
a support structure (e.g., 260, Fig. 2B, Fig. 13A, [40]); 

a second electrically conductive structure (e.g., 206, Fig. 2B, Fig. 13A, [47], [48]) over the support structure, between the two first electrically conductive structures (e.g., Fig. 2B, Fig. 13A), wherein a height of each of the two first electrically conductive structures is greater than a height of the second electrically conductive structure (e.g., Fig. 2B, Fig. 13A); and ATTORNEY DOCKET NUMBERPATENT APPLICATION AC2513-US16/574,308 Confirmation No. 6841 4 
a via contact (e.g., 203, Fig. 2B, Fig. 13A, [64]) electrically coupled to the second electrically conductive structure, 
wherein a width (e.g., a width of the portion 1310 of the via contact 203, Fig. 2B, Fig. 13A, [65]) of the via contact at a first distance from the support structure is smaller than a width (e.g., a width of the portion 1311 of the via contact 203, Fig. 2B, Fig. 13A, [65]) of the via contact at a second distance from the support structure, the second distance being greater than the first distance (e.g., Fig. 2B, Fig. 13A).  
Regarding claim 10, Cheng teaches the IC structure according to claim 8, wherein a portion (e.g., portion 1311 of 203, Fig. 2A, Fig. 2B, Fig. 13A) of the via contact in a plane above the two first electrically conductive structures overlaps at least one of the two first electrically conductive structures (e.g., 204, Fig. 2A, Fig. 2B, Fig. 13A).  
Regarding claim 11, Cheng teaches the IC structure according to claim 8, wherein the second electrically conductive structure is separated from each of the two first electrically conductive structures by a first dielectric material (e.g., 250, Fig. 2B, Fig. 13A, [43]).
Regarding claim 13, Cheng teaches the IC structure according to claim 8, wherein the second electrically conductive structure is a gate (e.g., 206, Fig. 2B, Fig. 13A, [47], [48]) of a transistor.  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2017/0053997.
Regarding claim 9, Cheng teaches the IC structure according to claim 8 as discussed above.
Cheng does not explicitly teach wherein an overlap between a portion of the via contact in a plane above the two first electrically conductive structures and at least one of the two first electrically conductive structures is between about 10 and 30 nanometers.
Cheng, however, recognizes that a portion 1311 of the via contact 203 in a plane above the two first electrically conductive structures 204 overlaps at least one of the two first electrically conductive structures 204 (e.g., Fig. 2A, Fig. 2B, Fig. 13A), and a thickness of 240 (204) that the portion 1311 of the via contact 203 overlaps may be in a range from about 15 nm to about 30 nm (e.g., [45]). In other words, an overlap between 1311 of 203 and 204 may be in a range up to about 30 nm.

Allowable Subject Matter
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above-discussed claim objection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 19, 2021